Citation Nr: 1324502	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  98-10 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1970 to January 1972, and evidently service in the New Jersey Army National Guard during the early 1980's.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Subsequently, jurisdiction over this case has been transferred to the VA RO in San Juan, the Commonwealth of Puerto Rico.

This case was initially denied in a January 2007 Board decision.  That decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in an August 2008 Court order, and remanded back to the Board for further development.  Following an August 2009 remand, the Board again denied service connection for a psychiatric disorder in a December 2011 Board decision.  The Veteran again timely appealed that Board decision to the Court.  The parties agreed to again remand the case for further development in a Joint Motion for Remand, dated October 2012; the Court vacated the December 2011 decision and remanded it back to the Board for further development in an October 2012 Court order.  The case has been returned to the Board at this time in compliance with that Court order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the Board's decision needed to be vacated and remanded in order for the Board to obtain any outstanding San Juan Vet Center records, or for documentation to be associated with the claims file that such records are unavailable, and if so, for the Veteran to be so informed of that unavailability.

Accordingly, the Board finds that a remand is necessary at this time in order to obtain any outstanding Vet Center records.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).  Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the San Juan Vet Center, or any other Vet Center that may have treated the Veteran, since discharge from service in January 1970 and associate those records with the claims file.  

Also obtain any relevant VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2010 and associate those documents with the claims file.

If the records from the San Juan Vet Center or any other VA facility are unavailable and further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability and associated with the claims file; the Veteran should additionally be so notified.

2.  Thereafter, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include schizophrenia.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

